DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a bottom electrode;
forming a top electrode layer on the stack of MTJ layers;
forming a hard mask on the top electrode layer;
patterning the top electrode layer while using the hard mask as a mask;
patterning a first portion of the stack of MTJ layers while using the hard mask as a mask such that a second portion of the stack of MTJ layers is not patterned by the patterning of the first portion of the stack of MTJ layers;
forming an encapsulation layer over the patterned first portion of stack of MTJ layers, the second portion of the stack of MTJ layers and the hard mask;
removing a portion of the encapsulation layer thereby forming a self-aligned hard mask on sidewalls of the patterned first portion of the stack of MTJ layers; and
patterning the second portion of the stack of MTJ layers while using the hard mask and the self-aligned hard mask as a mask, wherein the patterning of the second portion of the stack of MTJ layers while using the hard mask and the self-aligned hard mask as the mask includes removing a portion of the self-aligned hard mask to expose a sidewall surface of the patterned top electrode layer.
Claim 10 recites a method comprising:
forming a stack of magnetic tunneling junction (MTJ) layers over a bottom electrode;
forming a top electrode layer on the stack of MTJ layers;
patterning the top electrode layer;
patterning a first portion of the stack of MTJ layers while using the patterned top electrode layer as a mask, wherein a second portion of the stack of MTJ layers covers a top surface of the bottom electrode after the patterning of the first portion of the stack of MTJ layers;
forming an encapsulation layer directly on the patterned first portion of stack of MTJ layers and the second portion of the stack of MTJ layers;
removing a portion of the encapsulation layer to thereby form a spacer on a sidewall of the patterned first portion of the stack of MTJ layers; and
patterning the second portion of the stack of MTJ layers while using the spacer as a mask, wherein the patterning of the second portion of the stack of MTJ layers while using the spacer as the mask includes removing a first portion of the spacer to expose a sidewall surface of the patterned top electrode layer.

Claim 16 recites a magnetic tunneling junction (MTJ) structure comprising:
a first MTJ cell disposed on a bottom electrode, the first MTJ cell including:
a seed layer, a pinned layer, a barrier layer and a free layer, wherein the seed layer has a top surface facing away from the bottom electrode;
a sidewall spacer disposed along and physically contacting sidewalls of the pinned layer, the barrier layer and the free layer, wherein the sidewall spacer extends to and physically contacts the top surface of the seed layer; and
a top electrode disposed over and having a bottom surface facing the free layer, the bottom surface of the top electrode extending between opposing sidewalls of the top electrode and at least a portion of the opposing sidewalls of the top electrode being free of the sidewall spacer.

Previous rejections were in view of US PG Pub 2015/0061052 (“Huang”), US PG Pub 2006/0261425 (“Suemitsu”) and US PG Pub 2019/0214554 (“Li”). Together, the references disclose, or suggest, various embodiments for MTJ stacks and methods of etching MTJ stacks. However, the references do not teach all limitations claimed by Applicant, including patterning the second portion of the MTJ stack in a method as disclosed by Applicant. US Patent No. 9,705,071 (“Annunziata”) is cited as an example of an MTJ stack wherein spacers don’t cover the entirety of the top electrode’s sidewalls. However, the spacers do not physically contact top surfaces of a seed layer. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-9, 11-15, 17-19 and 21 depend on one of Claims 1, 10 or 16 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818